 


109 HR 4080 RH: Glendo Unit of the Missouri River Basin Project Contract Extension Act of 2005
U.S. House of Representatives
2006-04-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
IB 
Union Calendar No. 240 
109th CONGRESS 2d Session 
H. R. 4080 
[Report No. 109–432] 
IN THE HOUSE OF REPRESENTATIVES 
 
October 19, 2005 
Mrs. Cubin (for herself, Mr. Osborne, Mr. Fortenberry, and Mr. Terry) introduced the following bill; which was referred to the Committee on Resources 
 
 
April 25, 2006 
Committed to the Committee of the Whole House on the State of the Union and ordered to be printed 
 
A BILL 
To extend the contract for the Glendo Unit of the Missouri River Basin Project in the State of Wyoming. 
 
 
1.Short titleThis Act may be cited as the Glendo Unit of the Missouri River Basin Project Contract Extension Act of 2005. 
2.Glendo unit of the missouri river basin contract extensionSection 2 of the Irrigation Project Contract Extension Act of 1998 (112 Stat. 2816, 117 Stat. 1854) is amended— 
(1)in subsection (a), by striking December 31, 2005 and inserting December 31, 2007; and 
(2)in subsection (b)— 
(A)by striking beyond December 31, 2005 and inserting beyond December 31, 2007; and 
(B)by striking before December 31, 2005 and inserting before December 31, 2007. 
 
 
April 25, 2006 
Committed to the Committee of the Whole House on the State of the Union and ordered to be printed 
